NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         November 19, 2015

      Hon. Sterling Harmon                         Hon. Doyle Lynn Young
      Appellate Division Chief                     100 N. 6th Street, Ste. 313
      219 North 6th Street, Suite 200              Waco, TX 76701
      Waco, TX 76701                               * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Abelino (Abel) Reyna
      McLennan County District Attorney
      219 N. 6th Street, Suite 200
      Waco, TX 76701
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00038-CR
      Tr.Ct.No. 2011-2499-C1
      Style:    Allan Latoi Story v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 19th District Court (DELIVERED VIA E-MAIL)
           Hon. Jon Gimble, McLennan County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Billy Ray Stubblefield, Presiding Judge, Third Administrative Judicial
           Region (DELIVERED VIA E-MAIL)